 

§ §§ § §;::: §:§
§AO 2453 (Rev. 12/11) ludgment in a Criminal Petty Case
Sh§@§ 1 law 3 mm

 

 

 

 

 

 

UNITED STATES DISTRICT COURT CLEP§< 03 welder COU§§T

SOUTHEHN L‘.l R|CT C)F` CAL|l:OFiN|A

 

 

SOUTHERN DISTRICT OF CALIFORNIA §'§Im_.___… MMM.§.W §W.§§§ §§....§ l.§.§l§f:',l`l§
UNITED STATES OF AMERICA JUDGMENT IN A CR_IMINAL CASE
v_ (For Offenses Committed On or ARer November l, 1987)
Javier Eliseo Portillo-Membreno Case Number: 13_¢1~_05439_NLS
Donaid L Levine

 

Defendant’s Attomey
REGISTRATION NO. ?2991298

l:|

THE DEFENDANT:
pleaded guilty to count(s) ONE (1) Of the INFORMATION (Misdemeanor)

 

l:| was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Natl!re Of Offense Number|s|
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (Misdemeanor) l

The defendant is sentenced as provided in pages 2 through 2 ofthis judgment

i:l The defendant has been found not guilty on count(s)
COlmt(S) UNDERLYING COMPLAINT is are:l dismissed on the motion of the United States.
Assessment: $10.00 (Waived)

 

Fine waived |:] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment arc fully paid. It` ordered to pay restitution, the
defendant shall notify the court and United States Attorney of any material change in the defendants economic circumstances

January 3, 2019

Date of Imposition of Sentence

»%

HON. NITA L. STORMES
UNITED STATES MAGISTRATE JUDGE

 

18-cr-05439-NLS

 

AO 2455 (Rev. 1211 l) Judgment in Criminal Petty Case
Sheet 2 _ Imprisonment

 

 

Judgment _ Page 2 of 2
DEFENDANT: Javier Eliseo Portillo-Metnbreno
CASE NUMBER= 13-¢r-05439-NLS
IMPRISONMENT 7
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

TIME SERVED.

l___l Sentence imposed pursuant to Title 8 USC Section l326(b).

E The court makes the following recommendations to the Bureau of Prisons:

|___| The defendant is remanded to the custody of the United States Marshal.

I:[ The defendant shall surrender to the United States Marshal for this district:

l:| at |:|a.m. I:Ip.m. on

as notified by the United States Marshal.

 

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:]

I:l as notified by the United States Marshal.

 

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED sTATEs MARSHAL
By

 

DEPU'I`Y UN]'I`ED STATES MARSHAL

18-cr-05439-NLS

